         Case 1:17-cr-00283-LAP Document 429 Filed 02/08/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                        No. 17-CR-283 (LAP)

RICHARD DRAYTON,                                         ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Pursuant to the Criminal Justice Act, Eric Franz is hereby

appointed to represent Defendant Richard Drayton in connection

with his upcoming hearing regarding the application of United

States v. Curcio, 680 F.2d 881 (2d Cir. 1982).

SO ORDERED.

Dated:       February 8, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
